DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 27, 2021.  These drawings are acceptable.
Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  Claim 5, line 11, “pressuring” should be “pressurizing”.  Claim 11, line 1, “of any of claim 1” should be “of claim 1”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-10 of U.S. Patent No. 11,104,234.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 9-11 are broader than claims 1-3, 10, 8-9, and 1, respectively, of U.S. Patent No. 11,104,234, and, with respect to claim 17, claim 1 of U.S. Patent No. 11, 104,234 recites the prime mover driving an electric generator for energizing the electrical bus.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication of Wojcicki et al. (2011/0056194).
As to claim 1, Wojcicki discloses a power distribution architecture for an off-road vehicle, the power distribution architecture comprising:  a work circuit including a plurality of motion control units (57,58,59,60; see paragraph [0020], lines 2-6 and Figure 2) configured to be fluidly connected to separate hydraulic actuators (22,23,24,25; see paragraph [0017], lines 1-23 and Figure 2), the motion control units each including an electric motor/generator (41,42,43,44; see paragraph [0019], lines 1-3 and Figure 2) mechanically coupled to a pump/motor (31,32,33,34; see paragraph [0019], lines 1-3 and Figure 2); an electrical bus (336) for providing electrical power to each of the electric motors/generators (41,42,43,44) (see paragraph [0050], lines 6-7 and Figure 10); and a common pressure rail (340) for providing hydraulic power to each of the motion control units (57,58,59,60) (see column [0050], lines 6-11).
As to claim 4, the electrical bus (336) is a DC electrical bus (see paragraph [0050], lines 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcicki in view of the US patent application publication of Loeffler (2007/0227801).
As to claim 2, Wojcicki discloses all of the claimed features, as set forth above, 
except for the claimed hydraulic accumulator.  Loeffler discloses a hydraulic accumulator (46) in fluid communication with a pressure rail (50) (see paragraph [0018], lines 7-12 and Figure 1).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have used a hydraulic accumulator in fluid communication with the common pressure rail of Wojcicki, in order to provide storage for the hydraulic fluid.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcicki in view of the US patent application publication of Michalko (2006/0061213).
As to claim 3, Wojcicki discloses all of the claimed features, as set forth above, 
except for the claimed first battery.  Michalko discloses a battery (244) that is electrically connected to an electrical bus (246a) (see paragraph [0018], lines 21-24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a battery in the work circuit of Wojcicki to generate the voltage for the electrical bus, because batteries are commonly used as power sources.
Allowable Subject Matter
Claims 7-8 allowed.
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 are objected to as being dependent upon a base claim that has been objected to, or because of an informality, but would be allowable if rewritten with the informality corrected.
The following is an examiner’s statement of reasons for allowance:
	Claims 7-8 are allowed because none of the prior art of record discloses or suggests a prime mover which drives an electric generator for providing electrical power to a motor drive of an electric traction motor of a propel circuit of the vehicle, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-6 contain allowable subject matter because none of the prior art of record discloses or suggests a prime mover which drive an electric generator for providing electrical power to a motor drive of an electric traction motor of a propel circuit of the vehicle, in combination with the remaining claimed features.
	Claim 12 contains allowable subject matter because none of the prior art of record discloses or suggests a prime mover which directs power through a power take-off to a mechanical transmission for driving propulsion of the vehicle, as recited in claim 11, in combination with the remaining claimed features.
	Claim 16 contains allowable subject matter because none of the prior art of record discloses or suggests a prime mover which drives a first electric generator for providing electrical power to a motor drive of an electric traction motor or a propel circuit of the vehicle, as recited in claim 9, in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836